SECOND AMENDED AND RESTATED SECURED PROMISSORY NOTE

$4,800,000.00June 25, 2015

FOR VALUE RECEIVED, the undersigned, BLUEGREEN VACATIONS UNLIMITED, INC., a
Florida corporation (“Borrower”), hereby promises to pay to the order of PACIFIC
WESTERN BANK, a California state-chartered bank, as successor-by-merger to
CapitalSource Bank (together with its successors and assigns, “Lender”), at
Lender’s offices at 5404 Wisconsin Avenue, Second Floor, Chevy Chase, Maryland
20815, Attention: SFG – Portfolio Manager (or at such other place as Lender may
from time to time designate), the principal sum of Four Million Eight Hundred
Thousand and No/100 Dollars ($4,800,000.00), together with interest thereon,
upon the terms and conditions specified below.

ARTICLE I
DEFINITIONS AND INTERPRETATION

1.1 Certain Terms Defined.  Terms used in this Note shall have the meanings
ascribed thereto below.

“Adjusted Average Price Per Point” means, as of any Quarterly Determination
Date, an amount equal to the lesser of (i) the average price, in Dollars, to
purchase one Point (pursuant to a Timeshare Agreement) during the immediately
preceding calendar quarter (as reported to Lender concurrently with delivery of
the quarterly inventory report pursuant to Section 3.2(b)), and (ii) One and
58/100 Dollars ($1.58).

“Adjusted Release Payment” shall mean, as of any Quarterly Determination Date,
an amount equal to (i) the outstanding balance of the Obligations due and owing
divided by (ii) the product of (a) seventy-five percent (75%) multiplied by (b)
the aggregate Retail Value of all Pledged Intervals (taking into account
Recycled Inventory and any Pledged Intervals that have been released).

“Affiliate”  shall mean any Person: (a) which directly or indirectly controls,
or is controlled by, or is under common control with such Person; (b) which
directly or indirectly beneficially owns or holds five percent (5%) or more of
the voting stock of such Person; or (c) for which five percent (5%) or more of
the voting stock of which is directly or indirectly beneficially owned or held
by such Person; provided,  however, that under no circumstances shall Guarantor
be deemed an Affiliate of any 5% or greater shareholder of Guarantor or any
Affiliate of such shareholder who is not a Direct Affiliate (as defined herein)
of Guarantor, nor shall any such shareholder be deemed to be an Affiliate of
Borrower or Guarantor; and provided further,  however, that neither BFC
Financial Corporation, nor any of its Affiliates, shall be deemed to be an
Affiliate of Borrower or Guarantor.  The term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.  For purposes of this definition, any
entity included in the Guarantor’s GAAP consolidated financial statements shall
be an Affiliate of Guarantor and Borrower (a “Direct Affiliate”). 

“Amended Note” has the meaning set forth in Section 4.4.



1

 

--------------------------------------------------------------------------------

 

 

“Amended Note Closing Date” means July 10, 2013.

“Applicable Law” means any and all federal, state, and local statutes,
ordinances, rules, regulations, court orders and decrees, administrative orders
and decrees, and other legal requirements of any and every conceivable type
applicable to the Loan, this Note, the other Loan Documents and Security
Documents, Borrower, any Guarantor, the Resort, the Collateral or any portion
thereof including, without limitation, those regarding access and facilities for
handicapped or disabled persons and any required by any Applicable State or any
of their administrative agencies.

“Applicable States” means (i) Wisconsin and (ii) any other state in which
Borrower is or becomes qualified to sell Timeshare Interests located at the
Resort.

“Assignment of Declarant’s Rights” means each Assignment of Declarant’s Rights
executed by a Declarant in favor of Lender, as amended, restated, supplemented
or otherwise modified from time to time.

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §§ 101 et.
seq., as amended from time to time.

“Bluegreen Corporation” means Bluegreen Corporation, a Florida corporation.

“Business Day” means (i) any day that is not a Saturday, Sunday or other day on
which commercial banks in California and New York City are authorized or
required by law to remain closed and (ii) with respect to all notices,
determinations, fundings and payments in connection with the LIBOR Rate, the
term “Business Day” means any day which is a business day described in clause
(i) and which is also a day for trading by and between banks in dollar deposits
in the London interbank market.

“Club Trust Agreement” means that certain Bluegreen Vacation Club Amended and
Restated Trust Agreement, dated as of May 18, 1994, by and among Bluegreen
Vacations Unlimited, Inc., Bluegreen Resorts Management, Inc., Bluegreen
Vacation Club, Inc. and Club Trustee, as the same may be amended, modified,
supplemented or restated from time to time.

“Collateral” means, collectively and each individually, all collateral and/or
security granted (or purported to be granted) to Lender by Borrower and/or any
Guarantor pursuant to the Loan Documents including, without limitation, the
collateral described in each Mortgage.

“Common Elements”  has the meaning set forth in the Declaration, and includes
all recreational and service facilities as well as the land (excluding real
property constituting all or a part of a Timeshare Unit) that are included
within the Resort and owned by Borrower, for the common use and enjoyment of a
Purchaser of Timeshare Interests.

“Condemnation Compensation” has the meaning set forth in the Mortgages.

“Contract Rate” means a rate per annum equal to the sum of the LIBOR Margin plus
the LIBOR Rate.





2

 

--------------------------------------------------------------------------------

 

 

“Credit Party” means Borrower and Guarantor.

“Debtor Relief Law” means, collectively, the Bankruptcy Code and all other
United States or foreign applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally, as amended from time to time.

“Declarant” means the declarant under any Declaration and the Articles of
Incorporation and By-Laws of the related Owner’s Association, as amended.

“Declaration” means, collectively, all declarations, covenants, conditions and
restrictions, or other restrictive covenants encumbering all or any portion of
the real property where the Resort or a building in which a Pledged Interval is
located, filed in the appropriate official records of the county where the
Resort or such building is located, and delivered to Lender prior to the date
hereof.

“Default” means the occurrence of any event, circumstance or condition which,
after the giving of any required notice and/or the passage of any applicable
cure period, would constitute an Event of Default under this Note or any other
Loan Document.

“Default Rate” means a rate per annum equal to the lesser of (i) four (4)
percentage points over the Contract Rate, or (ii) the maximum rate of interest
permitted to be charged by applicable laws or regulation governing this Note
until paid.

“Dollars” and “$” mean lawful money of the United States of America.

“Event of Default” shall mean an “Event of Default” as defined in the Mortgage.

“Equity Interests” shall mean, with respect to any Person, its equity ownership
interests, its common stock and any other capital stock or other equity
ownership units of such Person authorized from time to time, and any other
shares, options, interests, participations or other equivalents (however
designated) of or in such Person, whether voting or nonvoting, including,
without limitation, common stock, options, warrants, preferred stock, phantom
stock, membership units (common or preferred), limited liability company
interests, partnership interests (general or limited), trust, joint venture or
other business association interests, stock appreciation rights, membership unit
appreciation rights, partnership interest appreciation rights, convertible notes
or debentures, stock purchase rights, membership unit purchase rights,
partnership interest purchase rights, and all securities convertible,
exercisable or exchangeable, in whole or in part, into any one or more of the
foregoing.

“Furnishings” means the furnishings, furniture, equipment, appliances and
fixtures provided by Borrower at the Resort for use within the Timeshare Units
and the Common Elements.

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time as applied by nationally recognized
accounting firms.





3

 

--------------------------------------------------------------------------------

 

 

“Governmental Authority” means any federal, state, foreign, county or municipal
government, or political subdivision thereof, any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality or public body, or any court or administrative tribunal.

“Guarantor” means Bluegreen Corporation.

“Guaranty” means, collectively and each individually, any guaranty executed by
any Guarantor in favor of Lender, as each may be amended, restated,
supplemented, replaced, renewed, extended or otherwise modified from time to
time.

“Indebtedness” means for any Person, without duplication, the sum of the
following:

(a) indebtedness for borrowed money, including non-recourse and subordinated
indebtedness;

(b) obligations evidenced by bonds, debentures, notes or other similar
instruments;

(c) obligations to pay the deferred purchase price of property or services
relative to the purchase of long term assets in accordance with GAAP;

(d) obligations as lessee under leases which have been or should be, in
accordance with GAAP, recorded as capital leases;

(e) obligations of such Person to purchase securities (or other property) which
arise out of or in connection with the sale of the same or substantially similar
securities or property;

(f) obligations of such Person to reimburse any bank or other Person in respect
of amounts actually paid under a letter of credit or similar instrument;

(g) indebtedness or obligations of others secured by a lien on any asset of such
Person, whether or not such indebtedness or obligations are assumed by such
Person (to the extent of the value of the asset);

(h) obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) though (g) above;
and

(i) liabilities in respect to unfunded vested benefits under plans covered by
Title IV of the Employee Retirement Income Security Act of 1974, as amended.

“LIBOR Margin” means Five and 25/100ths percent (5.25%) per annum.

“LIBOR Rate” means a daily fluctuating rate per annum equal to the rate of
interest which is identified and normally published by Bloomberg Professional
Service page USD-



4

 

--------------------------------------------------------------------------------

 

 

LIBOR-BBA (BBAM) as the offered rate for loans in United States dollars for a
one (1) month period, rounded upwards, if necessary, to the nearest 1/1000 of 1%
(3 decimal places).  Such rate for any day shall be the rate set by the British
Bankers Association as of 11:00 a.m. (London time) on such day (or if such day
is not a Business Day, then as of the most recent Business Day).  If Bloomberg
Professional Service (or another nationally-recognized rate reporting source
acceptable to Lender) no longer reports the LIBOR Rate or Lender determines in
good faith that the rate so reported no longer accurately reflects the rate
available to Lender in the London Interbank Market or if such index no longer
exists or if page USD-LIBOR-BBA (BBAM) no longer exists or accurately reflects
the rate available to Lender in the London Interbank Market, Lender may select a
replacement index or replacement page, as the case may be. 

“Lien” shall mean any mortgage, deed of trust, deed to secure debt, or pledge,
security interest, encumbrance, lien or charge of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof), or any other
arrangement pursuant to which title to any person or real property is retained
by or vested in some other Person for security purposes.

“Loan” has the meaning set forth in Section 2.1.

“Loan Documents” means, collectively, this Note, all Security Documents and all
other agreements, instruments, certificates and/or documents executed and/or
delivered in connection therewith, as each may be amended, restated,
supplemented, replaced, renewed, extended or otherwise modified from time to
time.

“Loan to Value Ratio” means, as of any date of determination, a ratio, expressed
as a percentage, (a) the numerator of which is the outstanding principal balance
of the Loan as of such date, and (b) the denominator of which is the aggregate
Retail Value of all Pledged Intervals (taking into account Recycled Inventory
and any Pledged Intervals that have been released), as determined by Lender
using enclosed calculations based on the most recent inventory report received
by Lender pursuant to Section 3.2(b) hereof.

“Management Agreement” shall mean the agreement between an Owner’s Association
and its manager providing for the management of the Resort and any new
management agreement executed in its place, each as amended in accordance with
the terms of the Loan Documents.

“Material Adverse Effect” or “Material Adverse Change” means any development,
event, condition, obligation, liability or circumstance or set of events,
conditions, obligations, liabilities or circumstances which result in any
material and adverse change in, or a change which has a material adverse effect
upon, any of:

(i)the business, properties, operations or condition (financial or otherwise) of
Borrower or Guarantor, which, with the giving of notice or the passage of time,
or both, could reasonably be expected to result in either (i) Borrower failing
to comply with any of the financial covenants contained in this Note or (ii)
Borrower’s or Guarantor’s inability to perform its obligations pursuant to the
terms of the Loan Documents;





5

 

--------------------------------------------------------------------------------

 

 

(ii)the legal or financial ability of Borrower or Guarantor to perform its
obligations under the Loan Documents and to avoid any Event of Default; or

(iii) (A) the legality, validity, binding effect or enforceability against
Borrower and Guarantor of any Loan Document in accordance with its terms, (B)
the validity, perfection or priority of any Lien granted to Lender under the
Mortgage or any other Loan Document, or (C) the ownership, use enjoyment, value
or validity of any material portion of the Collateral.

“Maturity Date” means June 25, 2019.

“Maximum Rate” has the meaning set forth in Section 2.2(c).

“Monthly Payment Date” means the 20th day of each calendar month (or, if such
twentieth day is not a Business Day, then the first Business Day thereafter).

“Mortgage” means that certain Fee Mortgage, Security Agreement, Financing
Statement, Fixture Filing and Assignment of Leases, Subleases, Rents, and
Security Deposits, dated on or about November 19, 2012 and executed by Borrower
in favor of Lender, as the same may be amended, restated, supplemented,
replaced, renewed, extended or otherwise modified from time to time.

“Note” means this Second Amended and Restated Secured Promissory Note, which
amends and restates the Amended Note, which amended and restated the Original
Note, as the same may be amended, restated, supplemented or otherwise modified
from time to time.

“Obligations” means without duplication, at the time so measured, all
obligations, Indebtedness and liabilities of Borrower and Guarantor to Lender at
any time and from time to time of every kind, nature and description, direct or
indirect, secured or unsecured, joint and several, absolute or contingent, due
or to become due, matured or un-matured, now existing or hereafter arising,
contractual or tortious, liquidated or un-liquidated, under any of the Loan
Documents or otherwise relating to this Note, including, without limitation,
interest, all applicable fees, charges and expenses and/or all amounts paid or
advanced by Lender on behalf of or for the benefit of Borrower for any reason at
any time, and including, in each case, obligations of performance as well as
obligations of payment and interest that accrue after the commencement of any
proceeding under any Debtor Relief Law by or against Borrower.

“Obligors” has the meaning set forth in Section 2.3(i).

“Original Note” has the meaning set forth in Section 4.4.

“Original Note Closing Date” means November 19, 2012.

“Other Indebtedness” shall have the meaning provided in any Mortgage.

“Owner’s Association” means each non-profit corporation or entity or
unincorporated association or cooperative association under applicable state or
other law which is responsible for the management and maintenance of the Resort
pursuant to the terms of a related Declaration



6

 

--------------------------------------------------------------------------------

 

 

and/or other applicable formation or governance documents, as listed from time
to time in the Bluegreen Vacation Club Multi-Site Public Offering Statement.

“Owner Beneficiary Rights” has the meaning set forth in the Club Trust
Agreement.

“Past Due Charge” has the meaning set forth in Section 2.2(b).

“Permitted Discretion” means a determination or judgment made in good faith in
the exercise of reasonable (from the perspective of a secured lender) credit or
business judgment.

“Permitted Encumbrances” means, with respect to any real property Collateral
described in the Mortgage, the items listed on Schedule B of the title insurance
policy issued and delivered to Lender insuring the Mortgage (as such title
policy may be amended by one or more endorsements from time to time), but only
to the extent such items listed thereon remain valid and binding upon such
Pledged Interval, have not been breached and are not yet due or payable.

“Person” means an individual, partnership, corporation, trust, unincorporated
organization, limited liability company or a government or agency or political
subdivision thereof.

“Pledged Interval” means Borrower’s fee simple ownership interest in and to a
completed Timeshare Interest that is subject to a Lien and security interest in
favor of Lender pursuant to a recorded Mortgage.

“Points” has the meaning assigned to the term “Vacation Points”, as set forth in
the Club Trust Agreement.

“Purchaser” means one or more Persons that both (i) are not Affiliates of
Borrower or Borrower’s Affiliates and (ii) purchase one or more Pledged
Intervals from Borrower pursuant to a Timeshare Agreement.

“Prepayment Premium” means the percentage set forth below multiplied by the
unpaid principal balance of the Loan voluntarily prepaid, which Prepayment
Premium is payable in connection with a voluntary prepayment of the Loan in
accordance with the provisions of Section 2.3(c) of this Note:

Date of Prepayment

Percentage

June 25, 2015, to June 25, 2016

Two percent (2.0%)

June 26, 2016, to June 25, 2018

One percent (1.0%)

June 26, 2018, to the Maturity Date

Zero percent (0.0%)

 

“Principal Reduction Date” has the meaning set forth in Section 2.3(d).





7

 

--------------------------------------------------------------------------------

 

 

“Protective Advance” has the meaning set forth in the Mortgages.

“Quarterly Determination Date” means the date hereof and the first Business Day
of each calendar quarter thereafter.

“Receivables Loan” means that certain receivables loan extended to Bluegreen
Corporation and/or its Affiliates pursuant to the Receivables Loan
Documentation.

“Receivables Loan Agreement” means that certain Amended and Restated Loan and
Security Agreement, dated as of July 10, 2013, by and among Bluegreen
Corporation, the financial institutions from time to time party thereto and
CapitalSource Bank, as administrative, payment and collateral agent
(“Receivables Loan Agent”), as the same has been amended to date and may be
further amended, restated, supplemented, replaced, renewed, extended or
otherwise modified from time to time.

“Receivables Loan Documentation” means the Receivables Loan Agreement and any
and all certificates, agreements and documents executed and/or delivered in
favor of Receivables Loan Agent or any Receivables Loan Lender in connection
with or pursuant to the Receivables Loan Agreement, as amended, restated,
supplemented, replaced, renewed, extended or otherwise modified from time to
time.

“Receivables Loan Lender” shall mean, individually and collectively, Pacific
Western Bank, a California state-charted bank, as successor-by-merger to
CapitalSource Bank, a California industrial bank, and any other Lender under the
Receivables Loan from time to time.

“Receivables Loan Obligations” means all Indebtedness, liabilities, obligations,
and responsibilities, both financial and otherwise, to which Bluegreen
Corporation and/or its Affiliates are subject under any of the Receivables Loan
Documentation, including, but not limited to, all amounts due or becoming due in
respect of the Receivables Loan or any of the Receivables Loan Documentation,
including principal, interest, costs, fees, expenses, prepayment premiums,
indemnities, contributions, taxes, insurance premiums, loan charges, custodial
fees, attorneys’ and paralegals’ costs, fees and expenses and obligations of
payment and interest that accrue after the commencement of any proceeding under
the Bankruptcy Code or any other Debtor Relief Law by or against any Person.

“Recycled Inventory” means, as of any Quarterly Determination Date, all
Timeshare Interests owned by Borrower (or a wholly owned subsidiary of Borrower)
as a result of the deletion of a Purchaser as an Owner Beneficiary (as defined
in the Club Trust Agreement), as determined by the most recent inventory report
received by Lender pursuant to Section 3.2(b) hereof, and subject to the Lien of
Lender pursuant to the Loan Documents.

“Release Price” means, as of any date of determination, with respect to any
Pledged Interval constituting a Timeshare Interest to be sold pursuant to a
Timeshare Agreement, an amount in cash equal to the sales price of the Timeshare
Interest to be sold multiplied by the greater of (a) ten percent (10%) or (b)
the Adjusted Release Payment for such Pledged Interval as of the most recently
preceding Quarterly Determination Date.

“Released Parties” has the meaning set forth in Section 4.5.



8

 

--------------------------------------------------------------------------------

 

 

“Resort” means the resort commonly known as Bluegreen Odyssey Dells timeshare
resort, located in Wisconsin Dells, Wisconsin, together with all improvements
now or hereafter located thereon, including, as applicable, all roadways,
easements, Common Elements, Furnishings, Resort Facilities, equipment, fixtures,
licenses and all other appurtenances thereunto belonging.

“Resort Facilities” means those facilities and amenities at the Resort that are
available for use by Purchasers of Pledged Intervals; in certain cases such
facilities and amenities are not located within the boundaries of the timeshare
regime at the Resort as established pursuant to the Declaration, but in such
cases are subject to a Use Agreement.

“Retail Value” means, for any Pledged Interval at any date of determination an
amount, in Dollars, equal to the product of (i) the number of Points for the
type of Timeshare Interest constituting such Pledged Interval, identified by
location and type of Timeshare Interest, as set forth on Exhibit A hereto, as
the same may be hereafter amended and modified from time to time in a manner
acceptable to Lender in writing in its Permitted Discretion, multiplied by (ii)
the Adjusted Average Price Per Point.

“Security Documents” shall mean this Note, each Guaranty, each Mortgage, each
Assignment of Declarant’s Rights, each UCC financing statement, each fixture
filing, and all other documents, instruments, certificates and/or agreements
that create or perfect (or purport to create or perfect) a Lien on or security
interest in favor of Lender in the Collateral, as each may be amended, restated,
supplemented, replaced, renewed, extended or otherwise modified from time to
time.

“Timeshare Agreement” shall mean a ‘Bluegreen Owner Agreement’ as defined in the
Club Trust Agreement.

“Timeshare Interest” shall mean with respect to the Resort, (x) an undivided fee
simple ownership interest as a tenant in common or (y) a Resort Interest (as
defined in the Club Trust Agreement) that is an ownership interest in real
property substantially similar to an ownership interest described in clause (x)
above (including Owner Beneficiary Rights), in either case with respect to any
Timeshare Unit in the Resort, with a right to use such Timeshare Unit, or a
Timeshare Unit of such type, generally for one (1) week or a portion of one (1)
week annually or biennially, together with all appurtenant rights and interests
as more particularly described in, with respect to the Resort, any and all
documents evidencing or relating to the creation and sale of Timeshare
Interests, the applicable Declarations, the applicable governing documents of
the Owner’s Associations, any rules and regulations of the Owner’s Associations,
and the Management Agreements.

“Timeshare Unit” means a part of the Resort which is designated for occupancy in
connection with a Timeshare Interest.

“Use Agreement” means any written agreement pursuant to which Purchasers have
been granted the right to use and enjoy a Resort Facility.

1.2 Accounting Principles.  Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting



9

 

--------------------------------------------------------------------------------

 

 

computation is required to be made for the purposes of this Note, the same shall
be done, unless specified otherwise, in accordance with GAAP.

ARTICLE II  

LOAN; PAYMENT

2.1 The Loan.  On the Original Note Closing Date, Lender advanced to Borrower a
loan in an original principal amount equal to Five Million and No/100 DOLLARS
($5,000,000.00), of which $2,884,824 remained unpaid and outstanding as of the
Amended Note Closing Date.  On the Amended Note Closing Date, Lender advanced to
Borrower an additional $1,615,176 loan, resulting in an aggregate principal
amount equal to Four Million Five Hundred Thousand and No/100 DOLLARS
($4,500,000.00) owing under the Amended Note, of which $2,415,557.00 remains
unpaid and outstanding as of the date hereof.  On the date hereof, Lender
advanced to Borrower an additional $2,384,443.00 loan, resulting in an aggregate
principal amount equal to Four Million Eight Hundred Thousand and No/100 DOLLARS
($4,800,000.00) (the “Loan”).  The Loan is not a revolving credit facility and
therefore, may not be drawn, repaid and redrawn.  Any payments of principal on
the Loan shall be applied to permanently reduce the Loan in accordance with this
Note and, once repaid, no portion of the Loan may be re-borrowed.  As a
condition precedent to Lender making the Loan, on the date hereof, Borrower
shall pay to Lender a non-refundable commitment fee equal to $23,844.00, which
commitment fee shall be deemed fully earned on the date hereof. Please see
Exhibit C attached hereto and made a part hereof for a description of how the
increase in the Loan shall be funded to Borrower, less the aforementioned
commitment fee and less the $50,000 Receivables Loan diligence fee owing to
Lender by Guarantor.   

2.2 Interest Rate; Past Due Charge; Default Rate; Maximum Rate. 

(a) Interest Rate.  The outstanding principal balance under the Loan shall bear
interest at the Contract Rate.  Whenever, subsequent to the date hereof, the
LIBOR Rate is increased or decreased, the Contract Rate, as set forth herein,
shall be similarly changed without notice or demand of any kind by an amount
equal to the amount of such change in the LIBOR Rate on the day of such
change.  The monthly interest due on the principal balance of the Loan
outstanding shall be computed for the actual number of days elapsed during the
month in question on the basis of a year consisting of three hundred sixty (360)
days and shall be calculated by determining the average daily principal balance
outstanding for each day of the month in question.  The daily rate shall be
equal to 1/360th times the Contract Rate.  If any statement furnished by Lender
for the amount of a monthly payment due exceeded the actual amount that should
have been paid because the LIBOR Rate decreased and such decrease was not
reflected in the monthly statement, Borrower shall make the payment specified in
the monthly statement from Lender and Borrower shall receive a credit for the
overpayment, which credit shall be applied towards the next subsequent monthly
payment due hereunder.  If any statement furnished by Lender for the amount of a
monthly payment due was less than the actual amount that should have been paid
because the LIBOR Rate increased and such increase was not reflected in the
monthly statement, Borrower shall make the payment specified in the monthly
statement from Lender and Borrower shall be required to pay any resulting
underpayment with the next subsequent monthly payment due hereunder.



10

 

--------------------------------------------------------------------------------

 

 

(b) Past Due Charge and Default Rate.  Borrower recognizes and acknowledges that
any default on any payment, or portion thereof, due hereunder or to be made
under any of the other Loan Documents, will result in losses and additional
expenses to Lender in servicing the Obligations, and in losses due to Lender’s
loss of the use of funds not timely received.  Borrower further acknowledges and
agrees that in the event of any such default, Lender would be entitled to
damages for the detriment proximately caused thereby, but that it would be
extremely difficult and impracticable to ascertain the extent of or compute such
damages.  Therefore, if for any reason Borrower fails to pay any interest or
principal or any other sum required to be paid under this Note when due,
including any payment due at maturity or upon acceleration, or fails to pay any
amounts due under any of the other Loan Documents when due, and such failure
continues for a period of five (5) Business Days after the date on which such
payment was due, then Borrower shall pay to Lender, in addition to any such
delinquent payment (excluding the payment of the Loan due at maturity and the
payment of the Loan upon acceleration by Lender), an amount equal to five
percent (5%) of such delinquent payment (“Past Due Charge”).  In addition, upon
the Maturity Date, upon the occurrence of a Default or an Event of Default
and/or upon any acceleration, interest shall automatically accrue hereunder,
without notice to Borrower or any other Person, at the Default Rate.  The
Default Rate shall be calculated and due from the date that the Default occurred
and shall be payable upon demand.

(c) Maximum Rate.  Borrower and Lender intend to comply at all times with
applicable usury laws.  All agreements between Borrower and Lender, whether now
existing or hereafter arising and whether written or oral, are hereby limited so
that in no contingency, whether by reason of demand or acceleration of the
maturity of this Note or otherwise, shall the interest contracted for, charged,
received, paid or agreed to be paid to Lender exceed the maximum amount
permissible under Applicable Law (the “Maximum Rate”).  Lender may, in
determining the Maximum Rate in effect from time to time, take advantage of any
law, rule or regulation in effect from time to time available to Lender which
exempts Lender from any limit upon the rate of interest it may charge or grants
to Lender the right to charge a higher rate of interest than that otherwise
permitted by Applicable Law.  If, from any circumstance whatsoever, interest
would otherwise be payable to Lender in excess of the Maximum Rate, the interest
payable to Lender shall be reduced to the Maximum Rate; and if from any
circumstance Lender shall ever receive anything of value deemed interest by
Applicable Law in excess of the Maximum Rate, an amount equal to any excessive
interest shall be applied to the reduction of the principal of the Loan and not
to the payment of interest, or if such excessive interest exceeds the unpaid
balance of principal of the Loan, such excess shall be refunded to
Borrower.  All interest paid or agreed to be paid to Lender shall, to the extent
permitted by Applicable Law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal so that the
interest on the Loan for such full period shall not exceed the Maximum
Rate.  Borrower agrees that in determining whether or not any interest payment
under the Security Documents or other Loan Documents exceeds the Maximum Rate,
any non-principal payment (except payments specifically described in the
Security Documents as “interest”) including without limitation, late charges,
shall to the maximum extent not prohibited by law, be an expense, fee or premium
rather than interest.  Lender hereby expressly disclaims any intent to contract
for, charge or receive interest in an amount which exceeds the Maximum
Rate.  The provisions of this Note, all other Security Documents and Loan
Documents are hereby modified to the extent necessary to conform with the
limitations and provisions of this paragraph, and this paragraph shall govern
over all other provisions in any document or agreement now or hereafter



11

 

--------------------------------------------------------------------------------

 

 

existing.  This paragraph shall never be superseded or waived unless there is a
written document executed by Lender and Borrower, expressly declaring the usury
limitation set forth in this paragraph to be null and void, and no other method
or language shall be effective to supersede or waive this paragraph.

2.3 Payment.

(a) Payment on Maturity Date.  The aggregate outstanding principal balance of
the Loan, together with all accrued and unpaid interest thereon and all fees,
costs, expenses and other amounts with respect thereto, and all other
Obligations and amounts outstanding pursuant to the Mortgages and/or any other
Loan Documents, shall be due and payable in full, if not earlier in accordance
with this Note, on the Maturity Date.

(b) Monthly Payments of Interest.  On each Monthly Payment Date through and
including the Maturity Date, Borrower shall pay to Lender interest in arrears
for the period including the twentieth day of the prior calendar month through
and including the nineteenth day of the then current calendar month.

(c) Voluntary Prepayment.  So long as no Default or Event of Default has
occurred and is continuing, Borrower shall have the privilege to prepay the
Loan, in whole or in part, at any time;  provided,  that, if Borrower prepays
the Loan with funds other than the Release Prices received in connection with
the sale of Pledged Intervals in accordance with Section 2.4(a) hereof or from
the proceeds of a casualty or condemnation, such prepayment shall be subject to
the applicable Prepayment Premium.

(d) Mandatory Prepayment.

(i) Principal Reduction.  On or prior to each date set forth below (each, a
“Principal Reduction Date”), Borrower shall make payments of principal to
Lender, whether through the payment of Release Prices in connection with sales
of Pledged Intervals or otherwise, in an aggregate amount equal to the amount
necessary to reduce the outstanding principal balance of the Loan as of such
Principal Reduction Date to an amount less than or equal to the outstanding
principal balance set forth below corresponding to such Principal Reduction Date
without payment of a Prepayment Premium:

Principal Reduction Date

Outstanding Principal Balance

June 25, 2016

$3,840,000

June 25, 2017

$2,880,000

June 25, 2018

$1,920,000

 

(ii) Mandatory Condemnation Payments.  Upon the delivery of any Condemnation
Compensation to Borrower, any Owner’s Association and/or any Purchaser, if such
Condemnation Compensation is not required to be used to repair, replace or
improve the Pledged Intervals or other Collateral or the Resort in accordance
with the terms of any



12

 

--------------------------------------------------------------------------------

 

 

Mortgage or any other Loan Document, the applicable Declaration or Applicable
Law, Borrower shall immediately repay the Loan in an amount equal to the amount
of such Condemnation Compensation delivered to Borrower, any Owner’s Association
and/or such Purchaser(s).  Such repayments shall be applied in the manner set
forth in Section 2.5.

(e) Costs, Fees and Expenses.  Reasonable costs, fees and expenses payable
pursuant to this Note and the other Loan Documents, and Protective Advances,
shall be due and payable by Borrower to Lender or to such other Person(s)
designated by Lender in writing on demand.

(f) Business Days.  Whenever in this Note or any other Loan Document any payment
is required to be made on a date that is not a Business Day, such payment shall
be made on the first Business Day after such date (and any such extension of
time shall be included in the computation of payment of interest (including
interest at the Default Rate)).

(g) Payments without Deduction.  All payments under the Loan shall be made free
and clear of, and without deduction or withholding for, or on account of, any
taxes.

(h) U.S. Funds.  The Loan is denominated and payable solely in United States
Dollars.

(i) Indebtedness Absolute; No Offset; Waiver.  The payment obligations of
Borrower under the Loan Documents are absolute and unconditional, without any
right of rescission, setoff, counterclaim or defense for any reason against
Lender.  As of the date hereof, the Loan has not been compromised, adjusted,
extended, satisfied, rescinded, set-off or modified, and the Loan Documents are
not subject to any litigation, dispute, refund, claims of rescission, setoff,
netting, counterclaim or defense whatsoever, including but not limited to,
claims by or against Borrower, any Guarantor or any other party.  Payment of the
Obligations by Borrower, when due and payable pursuant to the terms of the Loan
Documents, is not subject to compromise, adjustment, extension, satisfaction,
rescission, set-off, counterclaim, defense, abatement, suspension, deferment,
deductible, reduction, termination or modification, whether arising out of
transactions concerning the Loan, or otherwise.  Without limitation to the
forgoing, to the fullest extent permitted under applicable law and
notwithstanding any other term or provision contained in any Loan Document,
Borrower hereby waives (i) presentment, protest and demand, notice of default
(except as expressly required in the Loan Documents), notice of intent to
accelerate, notice of acceleration, notice of protest, notice of demand and of
dishonor and non-payment of the Obligations, (ii) any requirement of diligence
or promptness on Lender’s part in the enforcement of its rights under the
provisions of the Loan Documents, (iii) any rights, legal or equitable, to
require any marshalling of assets or to require foreclosure sales in a
particular order, (iv) all notices of every kind and description which may be
required to be given by any statute or rule of law, (v) the benefit of all laws
now existing or that may hereafter be enacted providing for any appraisement
before sale of any portion of the Collateral, (vi) all rights of homestead,
exemption, redemption, valuation, appraisement, stay of execution, notice of
election to mature or declare due the whole of the Obligations in the event of
foreclosure of the Liens created by the Loan Documents, (vii) the pleading of
any statute of limitations as a defense to any demand under any Loan Document
and (viii) any defense to the obligation to make any payments required under the
Loan Documents, including the obligation to pay taxes based on



13

 

--------------------------------------------------------------------------------

 

 

any damage to, defects in or destruction of the Collateral or any other event,
including obsolescence of any of the Collateral, it being agreed and
acknowledged that such payment obligations are unconditional and
irrevocable.  Borrower further acknowledges and agrees (A) to any substitution,
subordination, exchange or release of any security or the release of any party
primarily or secondarily liable for the payment of the Loan; (B) that Lender
shall not be required to first institute suit or exhaust its remedies hereon
against others liable for repayment of all or any part of the Loan, whether
primarily or secondarily (collectively, the “Obligors”), or to perfect or
enforce its rights against any Obligor or any security for the Loan; and (C)
that its liability for payment of the Loan shall not be affected or impaired by
any determination that any security interest or lien taken by Lender to secure
the Loan is invalid or unperfected.  Borrower acknowledges, warrants and
represents in connection with each waiver of any right or remedy of any Credit
Party contained in any Loan Document, that it has been fully informed with
respect to, and represented by counsel of its choice in connection with, such
rights and remedies, and all such waivers, and after such advice and
consultation, has presently and actually intended, with full knowledge of its
rights and remedies otherwise available at law or in equity, to waive or
relinquish such rights and remedies to the full extent specified in each such
waiver.

2.4 Sales of Pledged Intervals and Release of Liens.

(a) Sales.

(i) On or before the 20th calendar day of the month subsequent to the month in
which a sale of a Pledged Interval occurs, Borrower shall deliver, or cause to
be delivered, to Lender the Release Price for such Pledged Interval.  Upon
receipt of payment of the Release Price, Lender shall credit the Release Price
payment as provided in Section 2.5.  Borrower acknowledges that Lender shall
have no obligation to execute or deliver or authorize the recording of any
partial release of Lender’s Lien related to a sold Pledged Interval prior to
Lender’s receipt of the Release Price for such Pledged Interval in good,
collected funds in Dollars.

(ii) Lender shall adjust and re-calculate the Adjusted Release Payment for each
Pledged Interval on each Quarterly Determination Date to account for (A) the
then current outstanding balance of the Loan and all other Obligations under the
Loan Documents and (B) the aggregate Retail Value of all Pledged Intervals
(taking into account Recycled Inventory and any Pledged Intervals that have been
released) as of such Quarterly Determination Date.

(b) Release of Lien on Timeshare Interests.

(i) Release for Timeshare Interests.  In connection with the sale of a Pledged
Interval to a Purchaser pursuant to a Timeshare Agreement, Lender agrees to
execute and deliver to Borrower the documents referred to below, pursuant to
which the security interest and Lien in and to such Pledged Interval created by
this Note, any Mortgage or any other Loan Document will be released if, but only
if, all of the following conditions shall have been fully satisfied:



14

 

--------------------------------------------------------------------------------

 

 

(1) the full Release Price in respect of such Pledged Interval shall have been
paid to and received by Lender or Lender’s agent in good, collected funds; and

(2) a partial release of mortgage, in the form attached hereto as Exhibit B,
shall have been completed by Borrower and submitted to Lender with the aforesaid
request.

(ii) Recording; Certain Costs.  Borrower shall bear the responsibility of
recording any and all documents executed and delivered by Lender under
Section 2.4(b)(i).  Borrower shall pay all escrow costs and recording and
transfer costs in respect of such documents.

2.5 Application of Payments and Proceeds.  Subject to the terms of the Mortgage
requiring a different application of payments after the occurrence and during
the continuance of an Event of Default, all payments delivered to Lender
pursuant to Section 2.3,  Section 2.4 or otherwise pursuant to the Loan
Documents, and all proceeds of Collateral received by Lender, in each case, in
good, collected funds in Dollars, shall be applied by Lender as follows:

(a) first, to Lender, all fees, costs and expenses due and owing pursuant to
this Note and/or any other Loan Document, and any Protective Advances, until
paid in full;

(b) second, to Lender, accrued and unpaid interest under this Note and the other
Loan Documents, including, without limitation, any interest at the Default Rate
in accordance with Section 2.2(b), in each case, until paid in full;

(c) third, to Lender, the principal amount of the Loan, until paid in full;

(d) fourth, to Lender, all other Obligations, until paid in full; and

(e) fifth, to Lender, all Other Indebtedness (including, without limitation, the
Receivables Loan Obligations), until paid in full.

Notwithstanding the foregoing, after an Event of Default has occurred and is
continuing, Lender shall apply all amounts received for payment with respect to
the Obligations, including any proceeds of Collateral, in accordance with the
terms of the Mortgages.

Reserved.

  

Taxes and Other Charges.

All payments and reimbursements to Lender made under this Note or any other Loan
Document shall be free and clear of and without deduction for all taxes, levies,
imposts, deductions, assessments, charges or withholdings, and all liabilities
with respect thereto of any nature whatsoever, excluding taxes to the extent
imposed on Lender’s net income.



15

 

--------------------------------------------------------------------------------

 

 

ARTICLE III



 

COVENANTS

Borrower covenants and agrees that on and after the date hereof and until all of
the Obligations are paid and performed in full, Borrower shall comply with the
following covenants:

3.1 Mortgages; Title Insurance.

(a) Mortgage(s).  On the date hereof and to the extent not previously delivered,
Borrower shall execute and deliver the Mortgage to Lender granting to Lender a
valid, first priority Lien and security interest in all unsold Timeshare
Interests owned as of the date hereof, which Lien and security interest shall be
subject to no other Liens except for Permitted Encumbrances.  On or before each
February 15th and August 15th hereafter, Borrower shall execute and deliver to
Lender an amendment to the Mortgage granting to Lender a valid, first priority
Lien and security interest in all unsold Timeshare Interests owned as of the
date thereof that are not at such time subject to the Mortgage (including all
Recycled Inventory as of such date), which Lien and security interest shall be
subject to no other Liens except for Permitted Encumbrances.  The Mortgage and
each amendment thereto shall be delivered to a title company acceptable to
Lender for recordation in the applicable public real property office, and all
taxes, recording fees and other fees and charges required by Applicable Law to
be paid in connection therewith shall be duly paid in full in accordance with
Lender’s instructions to the title company responsible for such filing.

(b) Title Insurance.  On the date hereof and to the extent not previously
delivered, Borrower shall deliver to Lender a mortgagee’s title insurance policy
(issued to Lender and in full force and effect) in respect of the Mortgage
together with such endorsements thereto as Lender may require.  On each February
15th and August 15th hereafter, Borrower shall deliver to Lender an endorsement
to such title insurance policy (issued to Lender and in full force and effect)
in respect of each Timeshare Interest being added to the Mortgage in accordance
with Section 3.1(a) above.  Such title insurance policy (and subsequent
endorsements, as applicable) (i) shall have been issued by Resort Title Agency,
Inc., as agent for First American Title Insurance Company, (ii) shall be in form
and substance satisfactory to Lender and its special counsel, (iii) shall be in
an amount equal to $4,800,000.00,  (iv) shall insure that the Mortgage creates a
valid first Lien in and to the applicable Pledged Intervals free and clear of
all defects, encumbrances and other Liens unacceptable to Lender except for
Permitted Encumbrances and (v) shall contain such further endorsements and
affirmative coverage as Lender may request in its Permitted Discretion and as
available.  All premiums in respect of such title insurance policy shall be paid
in full and evidence thereof shall be delivered to Lender.

3.2 Financial Statements, Reports and Other Information.

(a) Financial Reports.  Borrower shall furnish to Lender:

(i) as soon as available and in any event within ninety-one (91) calendar days
after the end of each fiscal year of Guarantor, audited annual financial
statements of Guarantor on a consolidated basis, including the notes thereto,
consisting of a balance sheet at



16

 

--------------------------------------------------------------------------------

 

 

the end of such completed fiscal year and the related statements of income, cash
flows and owners’ equity (including retained earnings, such statement may be
included in a note to the financial statements as allowed by GAAP), which
financial statements shall be prepared and certified without qualification by an
independent certified public accounting firm of recognized national standing, as
well as an annual sales report for all Pledged Intervals, for such completed
fiscal year (which will reflect rescission and other post-sales adjustments);

(ii) as soon as available and in any event within one hundred eighty (180)
calendar days after the end of each fiscal year of each Owner’s Association
related to the Resort, audited annual financial statements of such Owner’s
Association, including the notes thereto, consisting of (as applicable under
GAAP) a balance sheet at the end of such completed fiscal year and the related
statements of revenues, expenses and changes in fund balance for such completed
fiscal year, which financial statements shall be prepared and certified without
qualification by an independent certified public accounting firm of recognized
standing;

(iii) as soon as available and in any event within forty-five (45) calendar days
after the end of each fiscal quarter (other than the final fiscal quarter of
each fiscal year; provided that, upon the request of Lender, Borrower shall
deliver draft, annual financial statements of Guarantor, excluding notes,
supplemental schedules and management discussion, within sixty (60) calendar
days of the end of each fiscal year) of Guarantor, unaudited, quarterly
financial statements of Guarantor on a consolidated basis, including the notes
thereto, consisting of a balance sheet at the end of such completed fiscal
quarter and the related statements of income, cash flows and owners’ equity
(including retained earnings, such statement may be included in a note to the
financial statements as allowed by GAAP) for such completed fiscal quarter.

All such financial statements described above shall be prepared in accordance
with GAAP consistently applied with prior periods (subject, as to interim
statements, to lack of footnotes and year-end adjustments).  Lender acknowledges
that the independent certified public accounting firm auditing the statements
referred to in clauses (i), (ii) and (iii) above as of the date hereof are
deemed acceptable to Lender.  With each annual and quarterly financial statement
of Guarantor, Guarantor shall also deliver a compliance certificate of an
officer of Guarantor, in the form satisfactory to Lender, stating that (A) such
person has reviewed the relevant terms of the Loan Documents and the condition
of Borrower and (B) no Default or Event of Default has occurred or is
continuing, or, if any of the foregoing has occurred or is continuing,
specifying the nature and status and period of existence thereof and the steps
taken or proposed to be taken with respect thereto.  Such certificate shall be
accompanied by the calculations necessary to show compliance with the financial
covenants set forth in Section 3.3.

(b) Inventory Report.  On or before the thirtieth (30th) day following the end
of each calendar quarter, Borrower shall provide to Lender the following reports
reasonably acceptable to Lender which set forth (i) a report of all Timeshare
Units at the Resort (including all Pledged Inventory and all Recycled Inventory
acquired during such calendar quarter) by location and type of Timeshare
Interest, (ii) a report showing the actual sales price for Pledged Intervals
released by Lender and sold by Borrower during such calendar quarter, and (iii)
a report of the average price, in Dollars, to purchase one Point during the
immediately preceding calendar quarter for purposes of determining the Adjusted
Average Price Per Point.



17

 

--------------------------------------------------------------------------------

 

 

(c) Sales Information.  On or before the twentieth (20th) day of each month,
Borrower shall provide to Lender a report in a form and substance satisfactory
to Lender showing the previous month’s sales of Timeshare Interests at the
Resort.

(d) Other Materials.  Borrower shall furnish to Lender within ten (10) calendar
days of Borrower’s receipt of Lender’s written request:

(i) such additional information, documents, statements, reports and other
materials as Lender may request in writing in its reasonable discretion from
time to time to the extent Borrower, its Affiliates and/or agents are able to
produce such information, documents, statements, reports or other materials
based on existing information, reports and/or accounting systems available to
such Persons as of the date of such request; and

(ii) all federal, state, foreign (if applicable) and local tax returns and other
reports which are required by law to be filed by Borrower with any Governmental
Authority, excluding payroll taxes.

(e) Notices.  Borrower shall give Lender prompt written notice (and in any event
within five (5) Business Days) of Borrower’s knowledge of (a) the occurrence of
any Default or Event of Default, (b) any event which would be reasonably
expected to result in a Material Adverse Effect or Material Adverse Change, (c)
any material loss or damage to the Resort, (d) any material violation by
Borrower of any Applicable Law, or (e) any breach of any material agreement
adversely affecting the Resort.  Such notice shall include a detailed
description of the applicable event, proceeding or loss and the actions Borrower
or its Affiliates are taking or proposes to take with respect thereto.

(f) Borrower shall provide to Lender any other information, summaries or reports
requested in writing by Lender in its Permitted Discretion.

3.3 Financial Covenants.  Borrower shall not permit the Loan to Value Ratio to
exceed (a) during the period commencing on the date hereof and ending on (and
including) June 25, 2016, thirteen and one half of one percent (13.5%), (b)
during the period commencing on June 26, 2016 and ending on June 25, 2017,
twelve and one half of one percent (12.5%), and (c) at any time thereafter,
twelve percent (12%).

ARTICLE IV



 

MISCELLANEOUS

4.1 GOVERNING LAW; JURISDICTION; SERVICE OF PROCESS; VENUE.

(a) UNLESS OTHERWISE SPECIFICALLY SET FORTH IN A PARTICULAR LOAN DOCUMENT, THE
LOAN DOCUMENTS, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK WITHOUT GIVING EFFECT TO ITS CHOICE OF LAW PROVISIONS THAT WOULD RESULT
IN THE APPLICATION OF THE LAWS OF A DIFFERENT JURISDICTION.



18

 

--------------------------------------------------------------------------------

 

 

(b) BY EXECUTION AND DELIVERY OF EACH LOAN DOCUMENT TO WHICH IT IS A PARTY, EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR
THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS NOTE SHALL AFFECT ANY RIGHT THAT LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS NOTE OR ANY OTHER LOAN
DOCUMENT AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF ANY
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF PROCESS AND
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
ANY MORTGAGE.  NOTHING IN THIS NOTE WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

4.2 Parties, Successors and Assigns.  This Note and the other Loan Documents
shall inure to the benefit of Lender, any Transferee (as hereinafter defined)
and all future holders of this Note, the Obligations and/or any of the
Collateral, and each of their respective successors and/or assigns.  This Note
and each other Loan Document shall be binding upon each Credit Party that is a
party thereto and all other Persons (other than Lender) that are parties thereto
and their respective successors and assigns, and no such Person may assign,
delegate or transfer any of its right, title or interest in, to or under any
Loan Document or any of its rights or obligations thereunder without the prior
written consent of Lender.  No rights are intended to be created under this Note
or any Loan Document for the benefit of any third party donee, creditor or
incidental beneficiary of Borrower or any other Credit Party.  Nothing contained
in this Note or



19

 

--------------------------------------------------------------------------------

 

 

any other Loan Document shall be construed as a delegation to Lender of any
other Person’s duty of performance.  BORROWER HEREBY ACKNOWLEDGES AND AGREES
THAT Lender MAY, at any time AND FROM TIME TO TIME, (I) DIVIDE AND RESTATE THIS
NOTE, PROVIDED THE BORROWER SHALL ONLY BE OBLIGATED TO EXECUTE ANY SUCH DIVIDED
OR RESTATED NOTES TO THE EXTENT SUCH NOTES DO NOT CHANGE THE AGGREGATE
OBLIGATIONS AND/OR LIABILITIES OF BORROWER, AND/OR (II) sell, assign, ENCUMBER,
or GRANT PARTICIPATING INTERESTS IN, OR transfer OR ENCUMBER all or any part of
its rights AND/or obligations under, THIS NOTE AND ANY OTHER LOAN DOCUMENT, the
obligations AND/OR the collateral, IN EACH CASE, TO ANY OTHER PERSON (EACH SUCH
TRANSFEREE, ASSIGNEE OR PURCHASER, A “TRANSFEREE”).  Each Transferee shall have
all of the rights, benefits and obligations with respect to the Obligations,
this Note, the other Loan Documents and the Collateral held by it as fully as if
the original holder thereof, and either Lender or any Transferee may be
designated as the sole agent to manage the transactions and obligations
contemplated therein; provided,  however, that, notwithstanding anything to the
contrary in this Note or any other Loan Document, Borrower shall not be
obligated to pay under this Note to any Transferee any sum in excess of the sum
which Borrower would have been obligated to pay to Lender had such
participation, sale, assignment or transfer not been effected.  Notwithstanding
any other provision of this Note or any other Loan Document, Lender may disclose
to any Transferee or prospective Transferee all information, reports, financial
statements, certificates and documents obtained under any provision of this Note
or any other Loan Document.

4.3 JURY WAIVER.

(a) EACH PARTY HEREBY (i) EXPRESSLY, KNOWINGLY AND VOLUNTARILY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH
RESPECT TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY, WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AND (ii) AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS NOTE
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION AS WRITTEN EVIDENCE
OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS TO TRIAL
BY JURY.

(b) IN THE EVENT ANY SUCH CLAIM OR CAUSE OF ACTION IS BROUGHT OR FILED IN ANY
UNITED STATES FEDERAL COURT SITTING IN THE STATE OF CALIFORNIA OR IN ANY STATE
COURT OF THE STATE OF CALIFORNIA, AND THE WAIVER OF JURY TRIAL SET FORTH IN
SECTION 4.3(A) IS DETERMINED OR HELD TO BE INEFFECTIVE OR UNENFORCEABLE, THE
PARTIES AGREE THAT ALL CLAIMS AND CAUSES OF ACTION SHALL BE RESOLVED BY
REFERENCE TO A PRIVATE JUDGE SITTING WITHOUT A JURY, MUTUALLY ACCEPTABLE REFEREE
OR, IF THE PARTIES CANNOT AGREE, A REFEREE SELECTED BY THE PRESIDING JUDGE OF
THE LOS ANGELES COUNTY, CALIFORNIA.  SUCH PROCEEDING SHALL



20

 

--------------------------------------------------------------------------------

 

 

BE CONDUCTED IN LOS ANGELES COUNTY, CALIFORNIA, WITH CALIFORNIA RULES OF
EVIDENCE AND DISCOVERY APPLICABLE TO SUCH JUDICIAL REFERENCE.  ANY PARTY MAY
SEEK FROM ANY COURT HAVING JURISDICTION A PREJUDGMENT ORDER, WRIT OR OTHER
RELIEF ENFORCED TO THE FULLEST EXTENT PERMITTED BY LAW NOTWITHSTANDING THAT ALL
CLAIMS AND CAUSES OF ACTION ARE OTHERWISE SUBJECT TO RESOLUTION BY JUDICIAL
REFERENCE.

(c) THE STIPULATIONS OF THE PARTIES IN SECTION 4.1 AND THIS SECTION 4.3 SHALL
SURVIVE THE FINAL PAYMENT OF ALL OF THE OBLIGATIONS AND THE TERMINATION OF THIS
NOTE AND THE OTHER LOAN DOCUMENTS.

4.4 Amendment and Restatement.   This Note is executed and delivered by the
Borrower to amend, renew, restate, and further evidence the indebtedness
evidenced by (i) that certain Secured Promissory Note, dated as of November 19,
2012, executed by the Borrower and payable to the order of Lender in the
original principal sum of $5,000,000.00 (the “Original Note”) and (ii) that
certain Amended and Restated Secured Promissory Note, dated as of July 10, 2013,
executed by the Borrower and payable to the order of Lender in the original
principal sum of $4,500,000.00 (the “Amended Note”).  This Note shall constitute
a renewal, amendment, and restatement of the Original Note and the Amended
Note.  This Note does not extinguish the indebtedness, liabilities, or other
Obligations of Borrower arising under the Original Note or the Amended Note, and
does not constitute a novation or payment of any part of the indebtedness,
liabilities or other Obligations of Borrower evidenced by the Original Note or
the Amended Note.  Borrower hereby agrees that the execution of this Note shall
in no manner vitiate, impair or affect the liens and security interests created
and evidenced by the Original Note, the Amended Note or any of the Loan
Documents (as defined in the Original Note) in effect as of the Original Note
Closing Date, the Amended Note Closing Date or created prior to the date hereof,
and such liens and security interests shall not be and are not in any manner
released or waived solely by execution of this Note.  Guarantor hereby ratifies
and reaffirms all of its obligations under that certain Payment Guaranty dated
November 19, 2012, by Guarantor in favor of Lender, and hereby acknowledges that
such Guaranty is in full force and effect.

4.5 RELEASE.   FOR AND IN CONSIDERATION OF LENDER’S AGREEMENT CONTAINED HEREIN,
BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER WAIVES AND
DISCHARGES  LENDER FROM ALL POSSIBLE CLAIMS, COUNTERCLAIMS, DEMANDS, ACTIONS,
CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES AND LIABILITIES WHATSOEVER, WHETHER
KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT OR CONDITIONAL OR AT LAW OR IN EQUITY, IN WHOLE OR IN PART, ARISING
ON OR BEFORE THE DATE HEREOF THAT BORROWER MAY NOW OR HEREAFTER HAVE AGAINST
LENDER, IF ANY, IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT,
TORT, VIOLATION OF LAW OR REGULATIONS OR OTHERWISE, INCLUDING WITHOUT LIMITATION
ARISING  DIRECTLY OR INDIRECTLY FROM THE ORIGINAL NOTE, ANY OF THE LOAN
DOCUMENTS, THE RECEIVABLES LOAN DOCUMENTATION, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER ANY OF THE LOAN DOCUMENTS OR RECEIVABLES LOAN DOCUMENTATION
AND/OR NEGOTIATION



21

 

--------------------------------------------------------------------------------

 

 

FOR AND EXECUTION OF THIS  NOTE, THE OTHER LOAN DOCUMENTS OR ANY OF THE
RECEIVABLES LOAN DOCUMENTATION, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING
FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF
THE HIGHEST LAWFUL RATE APPLICABLE, EXCEPT AS ITS RELATES TO LENDER PERFORMING
ITS OBLIGATIONS UNDER THIS NOTE FROM AND AFTER THE DATE HEREOF.  BORROWER
 WAIVES THE BENEFITS OF ANY LAW, WHICH MAY PROVIDE IN SUBSTANCE: “A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY IT
MUST HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH THE DEBTOR.” BORROWER
UNDERSTANDS THE FACTS IT BELIEVES TO BE TRUE AT THE TIME OF MAKING THE RELEASE
PROVIDED FOR HEREIN MAY LATER TURN OUT TO BE DIFFERENT THAN IT NOW BELIEVES, AND
INFORMATION NOT NOW KNOWN OR SUSPECTED MAY LATER BE DISCOVERED.  BORROWER
ACCEPTS THIS POSSIBILITY AND ASSUMES THE RISK OF THE FACTS TURNING OUT TO BE
DIFFERENT AND NEW INFORMATION BEING DISCOVERED AND FURTHER AGREES THE RELEASE
PROVIDED FOR HEREIN SHALL IN ALL RESPECTS CONTINUE TO BE EFFECTIVE AND NOT
SUBJECT TO TERMINATION OR RESCISSION BECAUSE OF ANY DIFFERENCE IN SUCH FACTS OR
ANY NEW INFORMATION. 

[Signature pages follow]

 

22

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the signatories hereto have caused this Note to be executed
and delivered by their respective duly authorized officers.

BORROWER:

 

BLUEGREEN VACATIONS UNLIMITED, INC., a Florida corporation

 

 

By: /s/ Anthony M. Puleo

Name:  Anthony M. Puleo

Title:    Vice President and Treasurer

 

 

AGREED TO AND ACKNOWLEDGED:

 

GUARANTOR:

 

BLUEGREEN CORPORATION,  

a  Florida corporation

 

 

By: /s/ Anthony M. Puleo

Name:  Anthony M. Puleo

Title:    Senior Vice President, CFO and Treasurer

 

 

 

 

--------------------------------------------------------------------------------

 

 

AGREED TO AND ACKNOWLEDGED:

 

LENDER:

 

PACIFIC WESTERN BANK,
a California state-chartered bank,
as successor-by-merger to CapitalSource Bank

 

 

By: /s/ Jason Schwartz

Name: Jason Schwartz

Title:  Senior Vice-President, Managing Director

 

 

 

 



 

 

--------------------------------------------------------------------------------